           Case 1:17-vv-00133-UNJ Document 77 Filed 03/24/20 Page 1 of 4

                                               CORRECTED

    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 17-0133V
                                         UNPUBLISHED


    JOANNA OAKLEY,                                            Chief Special Master Corcoran

                         Petitioner,                          Filed: February 18, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Anne Carrion Toale, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.

Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On January 30, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) caused by her October 1, 2015 influenza vaccination. Petition
at 1-2. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

      On October 3, 2017, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for he SIRVA. On February 13, 2020, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $267,936.57,
representing compensation in the amount of “$175,000.00 for pain and suffering,
$90,389.69 for past lost earnings, $2,275.00 for vocational training, and $271.88 for
mileage.” Proffer at 1. In the Proffer, Respondent represented that Petitioner agrees
1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-00133-UNJ Document 77 Filed 03/24/20 Page 2 of 4



with the proffered award. Id. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $267,936.57, representing compensation in the amount of
$175,000.00 for pain and suffering, $90,389.69 for past lost earnings, $2,275.00 for
vocational training, and $271.88 for mileage, in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:17-vv-00133-UNJ Document 77 Filed 03/24/20 Page 3 of 4



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                      )
 JOANNA OAKLEY,                                       )
                                                      )
                  Petitioner,                         )
                                                      )    No. 17-133V
 v.                                                   )    Chief Special Master Corcoran
                                                      )    ECF
 SECRETARY OF HEALTH AND HUMAN                        )
 SERVICES,                                            )
                                                      )
                  Respondent.                         )
                                                      )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Items of Compensation

          On October 2, 2017, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. Thereafter, on October 3, 2017, the Court

finding that petitioner was entitled to vaccine compensation for her Shoulder Injury Related to

Vaccine Administration (“SIRVA”). Based upon the evidence of record, respondent proffers

that petitioner should be awarded $267,936.57. The award is comprised of the following:

$175,000.00 for pain and suffering, $90,389.69 for past lost earnings, $2,275.00 for vocational

training, and $271.88 for mileage. This amount represents all elements of compensation to

which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

 II.       Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $267,936.57, in the form of a check payable to petitioner. Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.
        Case 1:17-vv-00133-UNJ Document 77 Filed 03/24/20 Page 4 of 4



                                         Respectfully submitted,

                                         JOSEPH H. HUNT
                                         Assistant Attorney General

                                         C. SALVATORE D’ALESSIO
                                         Acting Director
                                         Torts Branch, Civil Division

                                         CATHARINE E. REEVES
                                         Deputy Director
                                         Torts Branch, Civil Division

                                         ALEXIS B. BABCOCK
                                         Assistant Director
                                         Torts Branch, Civil Division

                                         /s/ Mollie D. Gorney
                                         Mollie D. Gorney
                                         Trial Attorney
                                         Torts Branch, Civil Division
                                         U.S. Department of Justice
                                         P.O. Box 146
                                         Benjamin Franklin Station
                                         Washington D.C. 20044-0146
                                         (202) 616- 4029
                                         mollie.d.gorney@usdoj.gov

Dated: February 13, 2020
